                                            Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 1 of 26




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARIEL KLINK,                                      Case No. 20-cv-06276-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING IN PART
                                   9              v.                                       DEFENDANT’S MOTION TO
                                                                                           COMPEL ARBITRATION
                                  10     ABC PHONES OF NORTH CAROLINA,
                                         INC.,                                             Docket No. 15
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Ariel Klink filed a class action complaint against Defendant ABC Phones of

                                  15   North Carolina, Inc. (“ABC”) asserting eight causes of action and alleging, among other things,

                                  16   that ABC failed to pay minimum and overtime wages, failed to provide lawful meal and rest

                                  17   periods, failed to pay wages at the time of separation, failed to furnish accurate itemized wage

                                  18   statements, failed to reimburse necessary expenses, and violated California’s unfair competition

                                  19   law. Docket No. 1-3 (“Compl.”) at 14-26.

                                  20           Pending before the Court is ABC’s motion to compel arbitration, dismiss class action

                                  21   allegations, and stay this action pursuant to the Federal Arbitration Act (FAA) and the California

                                  22   Arbitration Act (CAA). See Docket No. 15 (“Mot. to Compel”). For the foregoing reasons, the

                                  23   Court GRANTS in part ABC’s motion to compel arbitration and stays this suit pending

                                  24   arbitration.

                                  25                                       I.       BACKGROUND

                                  26   A.      Factual Background

                                  27           From September 24, 2018 to October 8, 2019, Ms. Klink was employed as an hourly non-

                                  28   exempt sales representative at ABC’s retail location in Hayward, California, selling wireless
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 2 of 26




                                   1   devices and services as a Verizon-authorized ABC dealer. Compl. at 3-5. Ms. Klink claims she

                                   2   typically worked five or six days a week, averaging forty-five hours per week. Id. at 5. During

                                   3   her employment, Ms. Klink states that she was not properly compensated because she frequently

                                   4   worked “off the clock.” Id. Ms. Klink also claims that she consistently worked over eight hours a

                                   5   day and/or over forty hours a week but was not paid overtime wages. Id. The Complaint further

                                   6   alleges that ABC employees were regularly required to work shifts for over five hours without a

                                   7   meal or rest break. Id. at 7.

                                   8          Prior to commencing her employment, Ms. Klink was on-boarded on September 24, 2018,

                                   9   by ABC at its Hayward store. Docket No. 15-1 (“Patel Decl.”) ¶ 6. ABC contends that Ms. Klink

                                  10   electronically completed several on-boarding tasks, including an arbitration agreement, on that

                                  11   day. Id. ABC explained that Ms. Klink used its online employee interface, known as the Learning

                                  12   Management System (“LMS”), to read and sign all training materials related to her employment.
Northern District of California
 United States District Court




                                  13   Patel Decl. ¶ 4. Every ABC employee, including Ms. Klink, allegedly accessed the LMS by

                                  14   entering an assigned username along with a password they created the first time they logged onto

                                  15   the System. Id. ¶ 4-7. Ms. Klink does not dispute being given a unique ID or creating her own

                                  16   password on her first day. See Docket No. 17-2 (“Klink Decl.”).

                                  17          A report from LMS, as produced by ABC, shows that Ms. Klink logged into the LMS for

                                  18   the first time on September 24, 2018, using her login credentials and viewed the arbitration

                                  19   agreement, which was displayed as a PDF. Patel Decl. ¶¶ 8-15. After viewing each page of the

                                  20   agreement, ABC explains that Ms. Klink was required to open another document titled

                                  21   “Arbitration Agreement of ABC Phones – NC,” which contained language stating that by clicking

                                  22   a button labeled “Acknowledge” the employee was agreeing to the terms of the agreement. Id. ¶

                                  23   15. ABC claims that when a task is finished on LMS, the system automatically inserts the

                                  24   designated “completed” in a report that includes the title of the task and the date of completion.

                                  25   Id. Ms. Klink’s LMS report indicated that she viewed and acknowledged the arbitration

                                  26   agreement on September 24, 2018. Id.; Patel Decl. Exhibit C-010.

                                  27          Although Ms. Klink does not deny being on-boarded on September 24, 2018, or using her

                                  28   credentials to log into the LMS; that is where the commonalities end between the parties’ accounts
                                                                                         2
                                            Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 3 of 26




                                   1   of the events that transpired that day. See Klink Decl. ¶¶ 4-5. Ms. Klink states that on her first

                                   2   day, Justin Cagle, the store manager, provided her with a username, which she used to create a

                                   3   password, but Mr. Cagle was “with [her] the entire time and observed [her] entering the username

                                   4   and password into the system.” Id. ¶ 6. She also claims that Mr. Cagle “kept a record of [her]

                                   5   username and password so he could access the account as necessary.” Id. Ms. Klink then goes on

                                   6   to state that she shared her login credentials with other co-workers when their accounts were not

                                   7   working. Id. ¶ 8. Importantly, Ms. Klink vehemently asserts that she “did not click on the

                                   8   computer button to acknowledge review and accept[] the arbitration agreement attached to

                                   9   Defendant’s Motion to Compel Arbitration,” stating plainly that she “had never seen, reviewed,

                                  10   acknowledged or agreed to the Arbitration Agreement attached as Exhibit A to Ms. Patel’s

                                  11   declaration.” Id. ¶¶ 12-13.

                                  12   B.      Procedural Background
Northern District of California
 United States District Court




                                  13           On June 10, 2020, Ms. Klink filed this putative class action against ABC in Alameda

                                  14   County Superior Court. Docket No. 1 (“Notice of Removal”) ¶ 1. In her complaint, Ms. Klink

                                  15   raised claims for: (1) failure to pay minimum wages, (2) failure to pay overtime wages, (3) failure

                                  16   to provide lawful meal periods, (4) failure to authorize and permit rest periods, (5) failure to timely

                                  17   pay wages owed upon separation from employment, (6) failure to furnish accurate itemized wage

                                  18   statements, (7) failure to reimburse necessary expenses, and (8) violation of California’s Unfair

                                  19   Competition Law. Id. On September 1, 2020, ABC filed its answer by way of a general denial

                                  20   and affirmative defenses to the complaint. Id. ¶ 2; Docket No. 1-11 (“Answer”).

                                  21           ABC then filed a notice of removal to federal court on September 4, 2020 based on

                                  22   diversity jurisdiction. See Notice of Removal. Shortly thereafter, ABC brought the instant motion

                                  23   to compel arbitration on February 9, 2021. See Mot. to Compel. On June 8, 2021, the Court held

                                  24   an evidentiary hearing, pursuant to 9 U.S.C. § 4, to determine whether the parties had entered into

                                  25   an arbitration agreement. See Docket No. 29.

                                  26                                     II.      LEGAL STANDARD

                                  27   A.      Motion to Compel Arbitration

                                  28           The FAA governs the enforceability and scope of arbitration agreements. 9 U.S.C. §§ 1-
                                                                                         3
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 4 of 26




                                   1   307. “[C]ourts must place arbitration agreements on an equal footing with other contracts and

                                   2   enforce them according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339,

                                   3   (2011); see also Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, (2006); Volt Info.

                                   4   Sci., Inc. v. Bd. of Tr. of Leland Stanford Junior Univ., 489 U.S. 468, 478, (1989). The FAA

                                   5   reflects both a “‘liberal federal policy favoring arbitration,’ and the ‘fundamental principle that

                                   6   arbitration is a matter of contract.’” Concepcion, 563 U.S. at 339 (first quoting Moses H. Cone,

                                   7   Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); then quoting Rent-A-Center, W.,

                                   8   Inc. v. Jackson, 561 U.S. 63, 67 (2010)). The FAA also contains a savings clause, which provides

                                   9   that an arbitration agreement “shall be valid, irrevocable, and enforceable, save upon such grounds

                                  10   as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. The generally

                                  11   applicable contract defenses include fraud, duress, or unconscionability, but not defenses that

                                  12   apply only to arbitration. Concepcion, 563 U.S. at 339.
Northern District of California
 United States District Court




                                  13          When deciding a motion to compel arbitration, a district court must “treat the facts as they

                                  14   would when ruling on a motion for summary judgment, construing all facts and reasonable

                                  15   inferences that can be drawn from those facts in a light most favorable to the non-moving

                                  16   party.” Shepardson v. Adecco USA, Inc., No. 15-cv-05102-EMC, 2016 U.S. Dist. LEXIS 46754,

                                  17   at *6 (N.D. Cal. Apr. 5, 2016) (citing Chavez v. Bank of Am., No. C 10-653 JCS 2011, WL

                                  18   4712204, at *3 (N.D. Cal. Oct. 7, 2011)). Additionally, courts apply federal substantive law to

                                  19   questions regarding the interpretation and enforceability of arbitration agreements generally, and

                                  20   state contract law to questions concerning whether the parties agreed to arbitrate. First Options of

                                  21   Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). In order to determine whether a state “common

                                  22   law rule makes an agreement to arbitrate unenforceable, [the Court] must consider both the federal

                                  23   law of arbitration and the state rule at issue.” Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1022

                                  24   (9th Cir. 2016)

                                  25                                        III.      DISCUSSION

                                  26          To rule on a motion to compel arbitration, a district court must decide “(1) whether a valid

                                  27   agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at

                                  28   issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000); see also
                                                                                          4
                                            Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 5 of 26




                                   1   Galilea, LLC v. AGCS Marine Ins. Co., 879 F.3d 1052, 1056 (9th Cir. 2018) (finding that only

                                   2   after the Court “make[s] a threshold finding that the document [evidencing an agreement] at least

                                   3   purports to be . . . a contract” does the Court proceed to decide whether the parties should be

                                   4   compelled to submit their dispute to arbitration); Cal. Code of Civ. Proc. § 1281.2 (“[T]he court

                                   5   shall order the petitioner and the respondent to arbitrate the controversy if it determines that an

                                   6   agreement to arbitrate the controversy exists.”). “If the response is affirmative on both counts,

                                   7   then [absent application of the savings clause] the Act requires the court to enforce the arbitration

                                   8   agreement in accordance with its terms.” Id. Accordingly, the Court will first address whether

                                   9   there is a valid arbitration agreement between the parties. Having determined that there is, the

                                  10   Court will then explain why the agreement is enforceable.

                                  11   A.      Existence of an Agreement to Arbitrate

                                  12           As a threshold matter, the Court must first determine if there is a valid agreement between
Northern District of California
 United States District Court




                                  13   the parties to arbitrate before it can decide if an agreement is enforceable. Chiron, 207 F.3d at

                                  14   1130. If the Court cannot determine a contract exists as a matter of law, and instead finds that

                                  15   there is a genuine issue of material fact as to whether the parties formed an agreement, then “the

                                  16   court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4. During that limited trial or

                                  17   evidentiary hearing, the party seeking to compel arbitration would “bear[] the burden of proving

                                  18   [the agreement’s] existence by a preponderance of the evidence,” under California

                                  19   Law. Rosenthal v. Great W. Fin. Sec. Corp., 926 P.2d 1061, 1072 (Cal. 1996).

                                  20           Here, the Court held an evidentiary hearing pursuant to § 4 because, based on the parties’

                                  21   briefs and declarations, there was a genuine factual dispute as to whether Ms. Klink entered into

                                  22   an agreement to arbitrate with ABC. At the evidentiary hearing, a preponderance of the evidence

                                  23   established that there was indeed an agreement to arbitrate between the parties.

                                  24           1.     There Was a Factual Dispute as to the Existence of an Arbitration Agreement

                                  25           ABC bears “the burden of proving the existence of an agreement to arbitrate by a

                                  26   preponderance of the evidence.” Norcia v. Samsung Telecomms. AM., LLC, 845 F.3d 1279, 1283

                                  27   (9th Cir. 2017). Under both California law and the FAA, the enforceability of an arbitration

                                  28   agreement depends on the actual consent of the parties. Id. at 1284 (“[U]nder California law, the
                                                                                          5
                                          Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 6 of 26




                                   1   essential elements for a contract are (1) ‘parties capable of contracting’; (2) ‘their consent;’ (3) ‘a

                                   2   lawful object;’ and (4) ‘sufficient cause or consideration.’” (emphasis added) (quoting Cal. Civ.

                                   3   Code § 1550)). Here, Ms. Klink vehemently contended in her opposition and declaration in

                                   4   support thereof that she did not sign or otherwise provide her consent to ABC’s arbitration

                                   5   agreement. See Opp’n. at 7.

                                   6           ABC responded that Ms. Klink provided her consent to the arbitration agreement

                                   7   electronically. Mot. to Compel at 5. Under California law, “[a] record or signature may not be

                                   8   denied legal effect or enforceability solely because it is in electronic form,” and “[a]n electronic

                                   9   record or electronic signature is attributable to a person if it was the act of the person.” Cal. Civ.

                                  10   Code § 1633.7(a). An act of the person may be shown in any manner, including “a showing of the

                                  11   efficacy of any security procedure applied to determine the person to which the electronic record

                                  12   or electronic signature was attributable.” Cal. Civ. Code § 1644.9(a).
Northern District of California
 United States District Court




                                  13           To support its argument that Ms. Klink electronically consented to the agreement, ABC

                                  14   cited Rezaeian v. Starbucks Corporation, where the court found that an employee consented to the

                                  15   arbitration agreement electronically by clicking through the agreement and providing a “click

                                  16   signature.” No. 16-04599, 2017 U.S. Dist. LEXIS 102677, at *16–*17 (C.D. Cal. Feb. 8, 2017).

                                  17   The plaintiff was a former employee who claimed harassment and wrongful termination. Id. at

                                  18   *1–2. In response to the employee’s complaint, Starbucks asserted an arbitration agreement that

                                  19   was presented to the employee electronically as part of her hiring process. Id. at *3. Starbucks

                                  20   explained that the plaintiff’s employment was contingent on her assenting to the arbitration

                                  21   agreement, and she would not have been able to submit her application without first

                                  22   acknowledging the agreement with a click signature. Id. at *17-18. The plaintiff did not deny

                                  23   signing the arbitration agreement, only that she did not recall doing so; the court compelled the

                                  24   parties to arbitration. Id. at *6.

                                  25           Although the Ninth Circuit has not ruled on this question, federal district courts and state

                                  26   courts in California have consistently found testimony from human resources officials sufficient to

                                  27   establish the validity of an electronic signature. For example, in Gonzalez v. Ceva Logistics U.S.,

                                  28   Inc., the court found the declaration of a human resources director detailing the defendant’s
                                                                                          6
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 7 of 26




                                   1   practices and procedures for online job applications requiring the applicant to electronically

                                   2   acknowledge an arbitration agreement before they could submit the application sufficient to show

                                   3   that the electronic signature was the act of the plaintiff. No. 16-CV-04282-WHO, 2016 WL

                                   4   6427866, at *3 (N.D. Cal. Oct. 31, 2016). The HR director’s declaration in that case was

                                   5   “adequate evidence that only [the plaintiff] could have filled out this form, that the document

                                   6   could not have been altered after it was submitted, and that [the plaintiff] herself signed the

                                   7   arbitration agreement.” Id.; see also Hose v. Wash. Inventory Servs., Inc., No. 14CV2869-WQH-

                                   8   WVG, 2016 WL 6427810, at *6 (S.D. Cal. Aug. 30, 2016) (based on witnesses and declarations of

                                   9   the Human Resource Director, “the Court finds that there is evidence in the record that the

                                  10   [plaintiffs] signed the [arbitration agreements]” in spite of plaintiffs’ argument that they did not

                                  11   recall signing the agreements).

                                  12          In contrast, the court in Ruiz v. Moss Bros. Auto Group, Inc., found that an employer’s
Northern District of California
 United States District Court




                                  13   unsupported assertion that the employee was the person who electronically signed an agreement

                                  14   was insufficient to prove that the electronic signature was, in fact, the act of the employee, as

                                  15   required by section § 1633.9 of the California Civil Code. See 181 Cal. Rptr. 3d 781, 783 (Ct.

                                  16   App. 2014). The defendant asserted in its initial declaration that Ruiz electronically signed the

                                  17   arbitration agreement “on or about September 21, 2011.” Id at 788. But the defendant did not

                                  18   explain how it arrived at that conclusion; it never explained how Ruiz’s printed electronic

                                  19   signature, or the date and time came to be placed on the agreement, and how the HR official

                                  20   ascertained that the electronic signature was “the act of” Ruiz. Id. The court explained that had

                                  21   the defendant showed that Ruiz used a unique login ID and password to access the agreement or

                                  22   proven that the date on the agreement indicated when the signature was made, that would have

                                  23   been enough to validate the agreement. Id. But because the plaintiff did not recall signing the

                                  24   agreement, the defendant did not meet its evidentiary burden to establish a valid arbitration

                                  25   agreement without further explanation. Id.

                                  26          The present case falls in between Rezaeian, Gonzalez, and Hose, on one side, and Ruiz on

                                  27   the other. Unlike in Ruiz, ABC’s Patel declaration clearly explained how ABC inferred that the

                                  28   electronic acknowledgement of the arbitration agreement was the act of Ms. Klink. 181 Cal.
                                                                                          7
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 8 of 26




                                   1   Rptr.3d at 788; see Patel Decl. Ms. Patel was the Senior Manager of Content Development within

                                   2   ABC’s training department during Ms. Klink’s employment. Patel Decl. ¶ 2. She explained that

                                   3   when Ms. Klink was on-boarded, ABC’s HR department “provided her with a unique username to

                                   4   be used to access the LMS and ABC’s intra-net.” Id. ¶ 5. And when Ms. Klink’s first logged in,

                                   5   “the LMS system required her to create a new personal password, that employees were instructed

                                   6   to keep confidential.” Id. ¶ 6. Ms. Patel then explained that “on the day of Plaintiff’s onboarding

                                   7   8/24/2008, the LMS indicated that she completed two ‘courses’” reviewing and acknowledging

                                   8   the arbitration agreement. Id. For Ms. Klink to access and complete these courses, “she had to

                                   9   input her username and password, after which, she could launch the course and a PDF of the

                                  10   Arbitration Agreement displayed.” Id. The form that appeared after Ms. Klink read the arbitration

                                  11   agreement displayed language stating that by clicking a button labeled “Acknowledge,” she was

                                  12   agreeing to the terms of “Arbitration Agreement of ABC Phones - NC.” Id. ¶ 7. Finally, Ms.
Northern District of California
 United States District Court




                                  13   Patel explained that “[t]he LMS system recorded the date that Plaintiff Klink completed the…

                                  14   Arbitration Agreement as September 24, 2018, by inputting the designation ‘Completed’ for both

                                  15   courses.” Id. ¶ 15. ABC also supplied a copy of Ms. Klink’s LMS report confirming these details.

                                  16   Id. Exhibit C.

                                  17          However, unlike Rezaeian, Gonzalez, and Hose, Ms. Patel’s declaration was insufficient to

                                  18   establish conclusively that Ms. Klink electronically signed the agreement here because Klink

                                  19   unequivocally denied reviewing or acknowledging the arbitration agreement. Klink Decl. ¶ 12.

                                  20   By contrast, the plaintiffs in Rezaeian, Gonzalez, and Hose, stated only that they did not recall

                                  21   signing an agreement. 2017 U.S. Dist. LEXIS 102677 at *16; 2016 WL 6427866 at *3; 2016 WL

                                  22   6427810 at *6. In contrast, Ms. Klink “dispute[d] signing the Arbitration Agreement… [and

                                  23   claimed] there [was] no evidence in the record which definitively establishes that the clicking of

                                  24   the ‘Acknowledge’ button is an act attributable to Ms. Klink.” Opp’n. at 10; Klink Decl. ¶ 13.

                                  25          To further build doubt, Ms. Klink argued that ABC could not show that she was the one

                                  26   who clicked the acknowledge button because her manager was in the room when she created her

                                  27   password and entered it on LMS for the first time. Opp’n. at 2. According to Ms. Klink, the store

                                  28   manager—Mr. Cagle—gave her a unique username on her first day but was “present and
                                                                                         8
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 9 of 26




                                   1   observed” her input her username and new password into the LMS. Klink Decl. ¶ 6. Ms. Klink

                                   2   also stated that she believes her “former manager kept a record of Ms. Klink’s username and

                                   3   password and could access her account.” Id. Ms. Put differently, Ms. Klink contends Mr. Cagle

                                   4   was in a position to access her account and fraudulently consent to the arbitration agreement on

                                   5   her behalf. Opp’n. at 3. Admittedly, Ms. Klink did not explain why the manager would be

                                   6   motivated to secretly log onto her profile to complete the agreement, nor did she provide any

                                   7   evidence to support her conclusory statement beyond her self-serving declaration. See Opp’n.;

                                   8   Reply at 5.

                                   9          Ms. Klink also speculated that the arbitration agreement may have been completed by one

                                  10   of her co-workers with whom she shared her credentials “if the individual’s login information was

                                  11   not working.” Klink Decl. ¶ 8. However, Ms. Klink’s arbitration agreement was acknowledged

                                  12   on her first day of work. Patel Decl. Exhibit C. She would have had to share her password with a
Northern District of California
 United States District Court




                                  13   co-worker, and that co-worker would have needed to complete the agreement under Ms. Klink’s

                                  14   profile, that same day. See Klink Decl. ¶ 8. Again, Ms. Klink did not provide any explanation as

                                  15   to why a co-worker would have been motivated to do this or who could have committed this

                                  16   fraudulent act. See Klink Decl. Without additional support, the Court could not conclude, based

                                  17   solely on Ms. Klink’s self-serving declaration, that a co-worker likely consented to the agreement

                                  18   on her behalf.

                                  19          Ms. Klink further contended that she could not have acknowledged the arbitration

                                  20   agreement because it is “not credible” to think she completed over one hundred assignments in 6.5

                                  21   hours on her first day. Opp’n. at 8. However, Ms. Klink did not allege in her declaration that the

                                  22   number of on-boarding assignments she completed on September 24, 2018 was overwhelming or

                                  23   unrealistic, and there was no evidence to suggest that the one hundred tasks were unreasonable.

                                  24   See Klink Decl.; Opp’n. ABC also presented reply evidence stating that there was nothing

                                  25   unusual about the number of items Ms. Klink completed on her first day. See Docket No. 19-1

                                  26   (“Biscardi Decl.”) ¶¶ 4–5. According to another employee hired to a similar position by ABC in

                                  27   2018, she finished twice the number of tasks on her first day as Ms. Klink. Id. This employee

                                  28   further explained that each assignment took less than one minute to complete. Id. So, it is at least
                                                                                        9
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 10 of 26




                                   1   possible that Ms. Klink reviewed all one hundred tasks, including the arbitration agreement, on her

                                   2   first day. Reply at 6.

                                   3          Ms. Klink also argued that she could not have electronically signed the arbitration

                                   4   agreement because she hand-signed other on-boarding documents. Klink Decl. ¶ 4 (“During the

                                   5   onboarding process, I was provided with hard copies of various documents that I was required to

                                   6   review and sign. I signed each of these hard copy documents by hand. I did not hand sign any

                                   7   arbitration agreement.”). ABC’s agent, however, presented credible evidence that in 2018 ABC

                                   8   had “no mechanism for distributing or retaining hand-signed on-boarding documents . . . Every

                                   9   record Defendant has in connection with Plaintiff is electronic.” Reply at 7. The LMS record

                                  10   provided clear documentation that all of Ms. Klink’s on-boarding was conducted on ABC’s

                                  11   intranet system, not in hard copy. Patel Decl. Exhibit C.

                                  12          Furthermore, unlike in Rezaeian, Ms. Klink contended that she was never notified that she
Northern District of California
 United States District Court




                                  13   was required to complete the LMS courses, including the arbitration agreement, to become a

                                  14   commissionable employee. Compare 2017 U.S. Dist. LEXIS 102677 at *16, with Klink. Decl.

                                  15   Ms. Klink asserted that she had no reason to know there was an arbitration agreement in her on-

                                  16   boarding documents or that her employment hinged on its completion. Opp’n. at 10. But ABC

                                  17   introduced an email sent to Ms. Klink on September 24, 2018, stating that that “[a]ll new hires

                                  18   will remain in a NON-COMMISSIONALBE status while required trainings are being completed.

                                  19   Upon completing the courses, your status will change to COMMISSIONALBE[.]” Docket No.

                                  20   19-2 (“Granados Decl.”), Exhibit G. This email established that Ms. Klink knew or should have

                                  21   known that completing her on-boarding assignments, including the arbitration agreement, was

                                  22   required to begin earning commissions.

                                  23          In any case, even if Ms. Klink could not earn commissions before signing the arbitration

                                  24   agreement, ABC provided no evidence—unlike in Rezaeian or Gonzalez—that Ms. Klink could

                                  25   not start working without finishing her on-boarding tasks. See Mot. to Compel; Reply. This

                                  26   means there was a possibility that Ms. Klink could have started working for ABC even if she left

                                  27   the arbitration agreement unacknowledged. 2017 U.S. Dist. LEXIS 102677 at *16; 2016 WL

                                  28   6427866, *3; see Mot. to Compel; Patel Decl.; see also Klink Decl. ¶ 12 (stating that there is “no
                                                                                       10
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 11 of 26




                                   1   evidence that employees could not begin working without signing the Arbitration Agreement”).

                                   2           Taking all these competing facts into consideration, the Court determined that ABC’s

                                   3   papers and declarations did not conclusively prove by a preponderance of the evidence that an

                                   4   arbitration agreement existed between the parties, and that there was a factual dispute about Ms.

                                   5   Klink’s consent thereto. Even though under a summary judgment standard, “a self-serving

                                   6   declaration does not always create a genuine issue of material fact . . . [and] [t]he district court can

                                   7   disregard a self-serving declaration that states only conclusions and not facts[,]” Anderson v. City

                                   8   & Cnty. of San Francisco, 169 F. Supp. 3d 995, 1024 (N.D. Cal. 2016), the Court must “constru[e]

                                   9   all facts and reasonable inferences that can be drawn from those facts in a light most favorable to

                                  10   [Ms. Klink],” Chavez, 2011 WL 4712204 at *3. It is true that Ms. Klink made the self-serving

                                  11   conclusory statement that she “did not click on the computer button to acknowledge review and

                                  12   accept[] the arbitration agreement.” Klink Decl. ¶ 12. But she also alleged facts – that, e.g., her
Northern District of California
 United States District Court




                                  13   manager being in the room when she created her unique password and ABC’s failure to establish

                                  14   that Ms. Klink could not have started working without completing her on-boarding tasks – to sew

                                  15   doubt and create a genuine issue of material fact regarding the existence of an agreement. Klink

                                  16   Decl. ¶¶ 6-12.

                                  17           Accordingly, the Court concluded there was a genuine issue of material fact as to whether

                                  18   Ms. Klink signed ABC’s arbitration agreement.

                                  19           2.       Ms. Klink Was Entitled to an Evidentiary Hearing, Not a Jury Trial

                                  20           Having determined that there was a genuine issue of material fact as to the existence of an

                                  21   arbitration agreement between the parties, the Court decided to hold an evidentiary hearing

                                  22   pursuant to § 4. While § 4 of the FAA allows for a jury trial, to proceed to a jury trial, “the party

                                  23   alleged to be in default may . . . on or before the return day of the notice of application, demand a

                                  24   jury trial of such issue, and upon such demand the court shall make an order referring the issue or

                                  25   issues to a jury in the manner provided by the Federal Rules of Civil Procedure, or may specially

                                  26   call a jury for that purpose.” 9 U.S.C. § 4. This means that if a party fails to request a jury trial on

                                  27   or before the return date of an arbitration petition, the party waives its right to a jury trial on the

                                  28   issue of whether an agreement to arbitrate exists. See id. And “if no jury trial be demanded by the
                                                                                           11
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 12 of 26




                                   1   party alleged to be in default . . . the court shall hear and determine such issue.” Id.

                                   2          The Supreme Court and the Ninth Circuit have not yet “determined whether a general

                                   3   demand for a jury trial satisfies the FAA’s procedure” to preserve a party’s right to a jury trial

                                   4   under § 4. Mendez v. LoanMe, Inc., No. 20-cv-00002-BAS-AHG, 2020 WL 6044098, at *14-15

                                   5   (S.D. Cal. Oct. 13, 2020). The courts of appeals that have addressed this question agree that a

                                   6   specific jury demand for a jury trial on the formation of the arbitration agreement is required under

                                   7   §4. For example, the Eleventh and Fifth Circuits agree with the majority of district courts that §

                                   8   4’s “use of the term ‘such issue,’ contemplates that a party must make a specific demand for a jury

                                   9   trial on a specific issue related to the ‘making of the arbitration agreement[]’ to preserve its right to

                                  10   a jury trial on the issue.” Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1349 (11th Cir. 2017)

                                  11   (quoting 9 U.S.C. § 4); see also Chester v. DirecTV, L.L.C., 607 F. App’x 362, 365 n.5 (5th Cir.

                                  12   2015) (explaining that a party who had made a timely demand for a jury trial “may have been
Northern District of California
 United States District Court




                                  13   entitled to a jury trial on [an issue related to the making of an arbitration agreement] if he had

                                  14   requested one, but he did not”). The Burch court clearly stated that § 4 “requires a separate jury

                                  15   demand, independent from a general jury demand contained in an initial pleading, filed before the

                                  16   deadline for responding to a motion or application to compel arbitration.” Burch, 861 F.3d at

                                  17   1349. Similarly, although the Fourth Circuit did not answer the specificity question, it cited to

                                  18   Burch in concluding that, “the party alleged to be in default of the arbitration clauses, could have

                                  19   demanded a jury trial on the Arbitration Motion . . . [and] also presumably have waived a jury and

                                  20   accepted a bench trial.” Berkeley Cty. Sch. Dist. v. Hub Int’l. Ltd., 944 F.3d 225, 242 (4th Cir.

                                  21   2019). All other circuits have not spoken on this issue.

                                  22          District courts in California, including this district, have consistently relied on Burch to

                                  23   require a specific demand for a jury trial on the issue of arbitration before or at the time of

                                  24   opposing a motion to compel arbitration. See Castillo v. Lowe’s HIW, Inc., No. C13-4590 TEH,

                                  25   2013 U.S. Dist. LEXIS 195728, at *1-2 (N.D. Cal. Dec. 2, 2013); Alvarez v. T-Mobile USA, Inc,

                                  26   NO. CIV. 2:10-2373 WBS GGH, 2011 WL 6702424, at *1 (E.D. Cal. Dec. 21, 2011); Fields v.

                                  27   Wise Media LLC, No. C 12-05160 WHA, 2013 U.S. Dist. LEXIS 202252, at *14-15 (N.D. Cal.

                                  28   Jan. 25, 2013); Geoffroy v. Wash. Mut. Bank, 484 F. Supp. 2d 1115, 1119 (S.D. Cal. May 3,
                                                                                          12
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 13 of 26




                                   1   2007); Garbacz v. A.T. Kearny, Inc., No. C 05-05404 JSW, 2006 U.S. Dist. LEXIS 20135, at *7

                                   2   (N.D. Cal. Apr. 3, 2006). This Court agrees.

                                   3          In the case at bar, Ms. Klink would have been entitled to a jury trial to determine the

                                   4   existence of an arbitration agreement had she demanded one “on or before the return day of the

                                   5   notice of application” to submit to arbitration. Id. Although Ms. Klink made a general demand

                                   6   for a “a jury trial in this matter” in her complaint, Compl. at 29, her opposition did not contain a

                                   7   special demand for a jury trial on whether an arbitration agreement existed. See Opp’n. Instead,

                                   8   Ms. Klink “request[ed] leave to conduct discovery relating to the formation of the purported

                                   9   agreement, including a deposition of Ms. Patel and Ms. Klink’s former direct supervisor.” Opp’n.

                                  10   at 24. The Court therefore concluded that Ms. Klink waived her right to a jury trial because she

                                  11   failed to specifically demand a jury trial on the issue of arbitration on or before the motion to

                                  12   compel arbitration was filed. See Opp’n.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court held an evidentiary hearing on June 8, 2021, to give ABC an

                                  14   opportunity to establish the existence of a valid arbitration agreement by a preponderance of the

                                  15   evidence.

                                  16          3.      ABC Established the Existence of an Arbitration Agreement At the Evidentiary

                                  17                  Hearing

                                  18          At the evidentiary hearing, ABC established by a preponderance of the evidence that the

                                  19   parties entered into an arbitration agreement. The Court made three factual findings that support

                                  20   this conclusion. First, ABC introduced incontrovertible record evidence that Ms. Klink clicked

                                  21   on, reviewed, and acknowledged the arbitration agreement on the LMS system. The LMS

                                  22   system’s time-stamped records unequivocally show that she completed the arbitration agreement

                                  23   module on the LMS system on her first day working for ABC, Monday, September 24, 2018, at

                                  24   4:36 p.m. PST. Ms. Klink failed to refute this.

                                  25          Second, ABC introduced record evidence entirely contradicting Ms. Klink’s assertion in

                                  26   her declaration that her immediate supervisor and the store’s manager, Mr. Cagle, was present

                                  27   when she completed the arbitration agreement module, observed her enter the password, and kept

                                  28   a copy of her username and password. In fact, evidence at the hearing established that Mr. Cagle
                                                                                         13
                                           Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 14 of 26




                                   1   was out sick that day and the following day, Tuesday, September 25, 2018.1 ABC also introduced

                                   2   evidence showing that it would have been impossible for Ms. Klink to access the LMS system on

                                   3   her first day without creating a unique password. This means that she is the only person who

                                   4   could have completed the arbitration agreement module on the LMS system on that day, and that

                                   5   if she ever shared her password with Mr. Cagle—or any other ABC employee, for that matter—it

                                   6   would have been after completing the module.

                                   7           Finally, Ms. Klink’s counsel argued that the title and descriptor of the arbitration

                                   8   agreement module on the LMS system misled Ms. Klink into thinking she was exempt from the

                                   9   agreement. Indeed, the record of the arbitration agreement module in the LMS transcript, on

                                  10   which ABC relied on to establish the time of Ms. Klink’s acknowledgement—showed that the title

                                  11   of the document Ms. Klink acknowledged was “8.2019 ALL STATES EXCEPT CA Arbitration

                                  12   Agreement” and the description was “The Arbitration Agreement between Employees of ABC
Northern District of California
 United States District Court




                                  13   Phones of North Carolina. Required by all employees (CA exempt)”:

                                  14   ///

                                  15   ///

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25

                                  26
                                       1
                                         The Court concludes that Ms. Klink’s declaration and testimony are not credible. She admitted
                                       that Mr. Cagle was not with her on her first day after ABC confronted her with record evidence
                                  27   showing as much, yet she never bothered to correct her sworn declaration, which had been filed
                                       with the Court. Instead, she cited “memory issues” at the evidentiary hearing to excuse the
                                  28   inconsistencies between her declaration and the uncontroverted record evidence that Mr. Cagle
                                       was not present on her first day.
                                                                                        14
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 15 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18   Exhibit 51 (emphases added). ABC explained, however, that Exhibit 51 was an after-the-fact
                                  19   transcript that represented the administrator’s view of what Ms. Klink acknowledged, not a
                                  20   screenshot of what Ms. Klink saw when she acknowledged the module on the LMS system. In
                                  21   other words, ABC contended Ms. Klink never saw the title and description in Exhibit 51. The
                                  22   Court therefore instructed ABC to submit a declaration to the Court showing exactly what Ms.
                                  23   Klink saw when she acknowledged the arbitration agreement through the LMS system.
                                  24          The day after the evidentiary hearing, ABC submitted a supplemental declaration from
                                  25   Vanessa Biscardi, ABC’s Content Development Specialist, attaching screenshots of the LMS
                                  26   system replicating exactly what Ms. Klink saw when she completed the arbitration agreement
                                  27   module on September 24, 2018. See Docket No. 30 (“Suppl. Biscardi Decl.”) ⁋⁋ 1–14. Those
                                  28   screenshots establish that the title of the arbitration agreement Ms. Klink saw, clicked on,
                                                                                        15
                                        Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 16 of 26




                                   1   reviewed, and acknowledged on that day was “Arbitration Agreement of ABC Phones – NC” and

                                   2   that the descriptor was “Arbitration Agreement ABC Phones of North Carolina”:

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    16
                                       Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 17 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                          17
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 18 of 26




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22   Id. Exs. 22–26. In other words, these screenshots establish that Ms. Klink never encountered the

                                  23   words “CA exempt” or any other similar language suggesting that the arbitration agreement she

                                  24   signed did not apply to ABC employees in California.

                                  25          Accordingly, based on the evidence presented at the evidentiary hearing and in Ms.

                                  26   Biscardi’s supplemental declaration, the Court concludes that ABC has established, by a

                                  27   preponderance of the evidence, that Ms. Klink clicked on, reviewed, and acknowledged the

                                  28   arbitration agreement.
                                                                                      18
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 19 of 26




                                   1   B.     The Arbitration Agreement Is Enforceable

                                   2          Having determined that Ms. Klink and ABC entered into an arbitration agreement, the

                                   3   Court then proceeds to evaluate whether that agreement was enforceable and conscionable. The

                                   4   Ninth Circuit has noted that “[t]he Supreme Court’s holding that the FAA preempts state laws

                                   5   having a ‘disproportionate impact’ on arbitration cannot be read to immunize all arbitration

                                   6   agreements from invalidation no matter how unconscionable they may be, so long as they invoke

                                   7   the shield of arbitration.” Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 927 (9th Cir. 2013);

                                   8   see also Kilgore v. KeyBank, Nat. Ass’n., 673 F.3d 947, 963 (9th Cir. 2012) (“Concepcion did not

                                   9   overthrow the common law contract defense of unconscionability whenever an arbitration clause

                                  10   is involved. Rather, the Court reaffirmed that the savings clause preserves generally applicable

                                  11   contract defenses such as unconscionability, so long as those doctrines are not applied in a fashion

                                  12   that disfavors arbitration.”). But the party opposing enforcement must prove by a preponderance
Northern District of California
 United States District Court




                                  13   of the evidence that there is a defense to prevent compelling arbitration when there is a valid

                                  14   agreement. Bruni v. Didion, 73 Cal. Rptr. 3d 395, 404 (Ct. App. 2008) (“The petitioner bears the

                                  15   burden of proving the existence of a valid arbitration agreement by the preponderance of the

                                  16   evidence, and a party opposing the petition bears the burden of proving by a preponderance of the

                                  17   evidence any fact necessary to its defense.”).

                                  18          Ms. Klink argues the arbitration agreement is unconscionable. Opp’n. at 1. Under

                                  19   California law, therefore, she must prove both procedural and substantive unconscionability to

                                  20   invalidate the arbitration agreement. See Tompkins, 840 F.3d at 1023 (citing Armendariz v.

                                  21   Found. Health Psychcare Servs., 6 P.3d 669, 690 (Cal. 2000)). However, “[a] sliding scale is

                                  22   applied so that the more substantively oppressive the contract term, the less evidence of procedural

                                  23   unconscionability is required to come to the conclusion that the term is unenforceable, and vice

                                  24   versa.” Serafin v. Balco Props. Ltd., LLC, 185 Cal. Rptr. 3d 151, 160 (Ct. App. 2015). When

                                  25   evaluating procedural unconscionability, courts focus on oppression or surprise that results from

                                  26   unequal bargaining power; while evaluating substantive unconscionability, courts are more

                                  27   concerned with overly harsh or one-sided results. Sonic-Calabasas A, Inc. v. Moreno, 311 P.3d

                                  28   184, 194 (Cal. 2013).
                                                                                        19
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 20 of 26




                                   1          Although Ms. Klink has shown slight procedural unconscionability because the parties’

                                   2   arbitration agreement is a contract of adhesion, she fails to establish that the agreement is plagued

                                   3   with significant substantive unconscionability to be considered unenforceable under the sliding

                                   4   scale applied to the unconscionability analysis under California law. Serafin, 185 Cal. Rptr. 3d at

                                   5   160. In fact, virtually identical provisions have been found to be conscionable by other California

                                   6   district courts, and Judge Staton of the Central District of California correctly found that this exact

                                   7   agreement was enforceable. See Itkoff v. ABC Phones of N.C., Inc., No. 8:17-cv-02043-JLS-JDE,

                                   8   2018 WL 6242158 (C.D. Cal. Oct. 11, 2018)

                                   9          1.      Procedural Unconscionability

                                  10          “Procedural unconscionability concerns the manner in which the contract was negotiated

                                  11   and the respective circumstances of the parties at that time, focusing on the level of oppression and

                                  12   surprise involved in the agreement.” Chavarria, 733 F.3d at 922. “Oppression addresses the
Northern District of California
 United States District Court




                                  13   weaker party’s absence of choice and unequal bargaining power that results in ‘no real

                                  14   negotiation.’” Id. “Surprise involves the extent to which the contract clearly discloses its terms as

                                  15   well as the reasonable expectations of the weaker party.” Id.

                                  16          The arbitration agreement here involves some procedural unconscionability because it is a

                                  17   contract of adhesion, meaning that ABC drafted the agreement and presented it to Ms. Klink on a

                                  18   “take it or leave it” basis. See Patel Decl. ¶ 13. Ms. Klink did not have an opportunity to

                                  19   negotiate its terms, and if she refused to sign, she would not have been eligible to earn

                                  20   commissions. Patel Decl. ¶ 8. A contract of adhesion is procedurally unconscionable. Ting v.

                                  21   AT&T, 319 F.3d 1126, 1148 (9th Cir. 2003) (“A contract is procedurally unconscionable if it is a

                                  22   contract of adhesion, i.e., a standardized contract, drafted by the party of superior bargaining

                                  23   strength, that relegates to the subscribing party only the opportunity to adhere to the contract or

                                  24   reject it.’”). However, this finding of procedural unconscionability alone is not enough to deny a

                                  25   motion to compel arbitration. Lane v. Francis Capital Mgmt. LLC, 168 Cal. Rptr. 3d 800, 810 (Ct.

                                  26   App. 2014) (“[C]ourts have consistently held that [a contract of adhesion] alone is insufficient to

                                  27   invalidate an arbitration agreement: Rather, an adhesion contract remains fully enforceable unless

                                  28   … the provision falls outside the reasonable expectations of the weaker party or it is
                                                                                         20
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 21 of 26




                                   1   unconscionable.”). The court in Lane reversed the trial court’s improper denial of a petition to

                                   2   compel arbitration because the plaintiff could not prove any substantive or procedural

                                   3   unconscionability beyond the contract of adhesion, and the matter was remanded back to the trial

                                   4   court to issue an order compelling arbitration. Id. at 693. See also O’Donoghue v. Sup. Ct., 161

                                   5   Cal. Rptr. 3d 609, 620 (Ct. App. 2013) (finding that a declaration that “agreements were presented

                                   6   in ‘take-it-or-leave-it manner’… does not carry the day… because the ‘adhesive aspect’ of a

                                   7   contract ‘is not dispositive’ on the issue of unconscionability”). As in Lane and O’Donoghue, the

                                   8   agreement here is a contract of adhesion, but the adhesive nature of the agreement only results in a

                                   9   minimal finding of procedural unconscionability and is not enough to render the agreement

                                  10   unenforceable. 168 Cal. Rptr. 3d at 810; 161 Cal. Rptr. 3d at 620.

                                  11          Ms. Klink also asserts that the arbitration agreement is procedurally unconscionable

                                  12   because it was not set apart from the over one hundred other on-boarding modules she completed
Northern District of California
 United States District Court




                                  13   on her first day on the LMS system. Opp’n. at 15. But Ms. Klink does not cite to a single case for

                                  14   the proposition that a large number of training documents establishes procedural

                                  15   unconscionability, let alone enough unconscionability to make an agreement unenforceable. See

                                  16   id. The opposition’s conclusory statement that “Plaintiff would have no reason to believe that a

                                  17   legal agreement wherein she would be asked to waive her right to pursue any claims before a jury

                                  18   in a court would be buried amongst [routine] policies,” is not supported in Ms. Klink’s

                                  19   declaration. Id. She never expressed that she was overwhelmed by the on-boarding process or

                                  20   that she did not diligently complete her LMS tasks. See Klink Decl. Moreover, ABC submitted a

                                  21   declaration from another employee who completed twice as many courses as Ms. Klink on her

                                  22   first day. Biscardi Decl. ¶¶ 4-5; See Klink Decl. The arbitration agreement was a separate module

                                  23   and not, e.g., buried in a long complex document.

                                  24          Finally, Ms. Klink argues that ABC’s failure to attach the applicable AAA rules referenced

                                  25   in the agreement “adds an unconscionable procedural hurdle” invalidating the agreement. Opp’n.

                                  26   at 16. But the California Supreme Court has held that a party’s “failure to attach the AAA rules”

                                  27   does not raise the level of procedural unconscionability where the plaintiff’s “challenge to the

                                  28   enforcement of the agreement has nothing to do with the AAA rules” and concerns only “matters
                                                                                        21
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 22 of 26




                                   1   that were clearly delineated in the agreement she signed.” Baltazar v. Forever 21, Inc., 367 P.3d

                                   2   6, 13 (Cal. 2016). Here, as in Baltazar, Ms. Klink’s substantive unconscionability arguments

                                   3   pertain to the cost splitting provision, unilateral modification rights, and the Private Attorneys

                                   4   General Act (PAGA) waiver, none of which implicate the AAA rules. Opp’n. at 17-22.

                                   5          As a result, ABC’s failure to attach the AAA rules does not raise the level of procedural

                                   6   unconscionability in the instant case. Baltazar, 367 P.3d 6, 13.

                                   7          2.      Substantive Unconscionability

                                   8          Since Ms. Klink has only established a minimal amount of procedural unconscionability,

                                   9   the Court can only compel arbitration if it also finds significant substantive unfairness. Ajamian v.

                                  10   CantorCO2e, L.P., 137 Cal. Rptr. 3d 773, 794 (Ct. App. 2012) (“Where… the degree of

                                  11   procedural unconscionability… is low, [] the agreement will be enforceable unless the degree of

                                  12   substantive unconscionability is high.”). Under California law, substantive unconscionability
Northern District of California
 United States District Court




                                  13   focuses on the terms of the agreement and whether those are “overly harsh” or “one-sided.”

                                  14   Circuit City Stores, Inc. v. Najd, 294 F.3d 1104, 1108 (9th Cir. 2002); Little v. Auto Stiegler, Inc.,

                                  15   63 P.3d 979, 984 (Cal. 2003).

                                  16          Ms. Klink first argues that the arbitration agreement is substantively unconscionable

                                  17   because the cost splitting provision threatens employees “with the cost of arbitration as part of an

                                  18   overarching effort to prevent employees from filing employment claims of any kind against

                                  19   Defendant.” Opp’n. at 18. The relevant part of the agreement states that, “[t]he cost of arbitration,

                                  20   including the Arbitrator’s fees, will be allocated and paid in accordance with then-applicable law.

                                  21   If required by applicable law, Company will pay all of the Arbitrator’s fees and the arbitration-

                                  22   related costs.” Patel Decl. Exhibit A ¶ 6 (emphasis added). In California, applicable law provides

                                  23   that “when an employer imposes mandatory arbitration as a condition of employment, the

                                  24   arbitration agreement or arbitration process cannot generally require the employee to bear any type

                                  25   of expense that the employee would not be required to bear if he or she were free to bring the

                                  26   action in court.” Armendariz, 6 P.3d at 687. Therefore, because the arbitration agreement applies

                                  27   California law, ABC is prohibited from requiring Ms. Klink to bear any type of expense in

                                  28   arbitration that she would not bear if she were free to bring this action in court. As such, the cost
                                                                                         22
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 23 of 26




                                   1   provision is not unconscionable. Id; Patel Decl. Exhibit A ¶ 5; see also Jackson v. Rent-A-Ctr. W.,

                                   2   Inc., 581 F.3d 912, 919 (9th Cir. 2009) (finding no substantive unconscionability where “the

                                   3   agreement itself effectively states that the fee-sharing provision is inapplicable if it is

                                   4   unconscionable under [applicable state] law”), rev’d on other grounds, 561 U.S. 63 (2010). The

                                   5   cost provision here is unlike those which state, e.g., that costs of arbitration are to be split which

                                   6   then rely on a court’s invocation of Armendariz to save it. In those cases, it could well be argued

                                   7   that the chilling effect of such explicit language would effectuate substantive unconscionability.

                                   8   Many employees would not know about their rights under Armendariz. But the agreement here

                                   9   makes an explicit nod to applicable law and acknowledges the Company may be required to pay

                                  10   all fees and costs.

                                  11           Second, Ms. Klink argues that the arbitration agreement is substantively unconscionable

                                  12   because it gives ABC unilateral modification rights. Opp’n. at 20. Section 8 of the agreement
Northern District of California
 United States District Court




                                  13   states that it may only be modified “in a writing expressly referencing this Agreement and issued

                                  14   by the Company’s President. If any modification has not been signed by Employee but Employee

                                  15   continues to accept employment or other benefits from Company after having notice of the

                                  16   modification, the modification will become effective after a reasonable time.” Patel Decl. Exhibit

                                  17   A ¶ 8. However, Ms. Klink admits that the “right to unilaterally modify is not unconscionable,”

                                  18   and is just a factor in the unconscionability analysis. Opp’n. at 21. As articulated by Ms. Klink,

                                  19   the court in Tompkins explained that “although . . . a unilateral mediation provision itself may be

                                  20   unconscionable . . . such an unconscionable provision [does not] make[] the arbitration provision

                                  21   or the contract as a whole unenforceable.” 840 F.3d at 1033. In other words, if the unilateral right

                                  22   to modify is the only unconscionable provision, the Court should not rely on it alone to refuse to

                                  23   enforce the agreement. Id. But if there is more than one unconscionable provision, the right to

                                  24   unilaterally modify the agreement is a factor to be considered. Id. In any case, even if the

                                  25   unilateral modification provision were unconscionable, ABC has stated that it would be willing to

                                  26   sever that provision and enforce only the rest of the agreement. Reply at 10.

                                  27           Third, and finally, Ms. Klink argues the PAGA waiver in the agreement makes it

                                  28   unenforceable. Opp’n. at 22. ABC does not dispute that the PAGA waiver in section 3 of the
                                                                                          23
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 24 of 26




                                   1   agreement is unenforceable because California law does not allow an employee to waive

                                   2   representative PAGA claims. Mot. to Compel at 6. The disagreement between the parties is on

                                   3   whether the PAGA waiver can be severed from the rest of the agreement. Opp’n. at 22; Mot. to

                                   4   Compel at 6. California law states that “a court should sever an unconscionable provision unless

                                   5   the agreement is so ‘permeated’ by unconscionability that it cannot be cured by

                                   6   severance.” Serafin, 185 Cal. Rptr. 3d at 165. The California Supreme Court has also recognized

                                   7   that multiple unconscionable provisions “indicate a systematic effort to impose arbitration on an

                                   8   employee.” Armendariz, 6 P.3d at 697. The dispositive question, therefore, is whether “the

                                   9   central purpose of the contract is [so] tainted with illegality” that there is no lawful object of the

                                  10   contract to enforce. Marathon Entm't, Inc. v. Blasi, 174 P.3d 741, 743 (Cal. 2008). Severance is

                                  11   appropriate where “the illegality is collateral to the main purpose of the contract, and the illegal

                                  12   provision can be extirpated from the contract by means of severance or restriction.” Armendariz,
Northern District of California
 United States District Court




                                  13   6 P.3d at 697.

                                  14          Courts consistently sever PAGA waivers, especially when there is an express severance

                                  15   clause. In Shepardson v. Adecco USA, Inc., for example, this Court granted a defendant’s motion

                                  16   to compel arbitration after severing the PAGA wavier and staying the PAGA claims pending

                                  17   arbitration. No. 15-cv-05102-EMC, 2016 U.S. Dist. LEXIS 46754, at *1-2 (N.D. Cal. Apr. 5,

                                  18   2016) (Chen, J.). In Shepardson, like here, the plaintiff filed a class action lawsuit against

                                  19   defendant Adecco USA, Inc., asserting various wage and rest break violations, unfair business

                                  20   practices, and PAGA penalty claims. Id. at *1. Adecco then filed a motion to compel arbitration

                                  21   pursuant to an arbitration agreement that the plaintiff signed after she was hired. Id. This Court

                                  22   found that since the Agreement clearly stated that “[i]f any provision(s) of this Dispute Resolution

                                  23   Agreement is declared overbroad, invalid or unenforceable such provision(s) shall be severed from

                                  24   this Dispute Resolution Agreement,” it was appropriate to sever the PAGA waiver pursuant to the

                                  25   Agreement’s terms. Id. at *18-19. Here, the agreement likewise has a severability clause, such

                                  26   that severing the PAGA waiver would not require the court to rewrite the agreement in any way:

                                  27                    If any term or portion of this Agreement will, for any reason, be held
                                                        to be invalid or unenforceable or to be contrary to public policy or
                                  28                    any law, then the remainder of this Agreement will not be affected
                                                                                          24
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 25 of 26



                                                      by such invalidity or unenforceability but will remain in full force
                                   1                  and effect, as if the invalid or unenforceable term or portion thereof
                                                      had not existed within this Agreement.
                                   2

                                   3   Patel Decl. Exhibit A ¶ 7. As in Shepardson, the severability provision favors severing the

                                   4   unenforceable PAGA waiver pursuant to the agreement’s terms and enforce the rest of the

                                   5   arbitration agreement. 2016 U.S. Dist. LEXIS 46754, at *18-19.

                                   6          Importantly, the Central District of California in Itkoff found this exact arbitration

                                   7   agreement enforceable and chose to compel arbitration. 2018 WL 6242158 at *24. The same trial

                                   8   court also enforced this agreement in two additional cases: Akrami v. ABC Phones of North

                                   9   Carolina, Inc. and Aguilar v. ABC Phones of North Carolina, Inc. Mot. to Compel at 7; Docket

                                  10   No. 15-2 (“Gray Decl.”) ¶ 5.

                                  11          In sum, the only unconscionability Ms. Klink was able to establish was slight procedural

                                  12   unconscionability from the agreement being a contract of adhesion. There was no substantive
Northern District of California
 United States District Court




                                  13   unconscionability other than the unilateral modification provision (section 8) and the PAGA

                                  14   waiver (section 3), which the Court hereby severs. And, as noted, there is no anti-Armendariz

                                  15   clause which would likely cast a chilling effect regarding arbitration fees and costs. Accordingly,

                                  16   because Ms. Klink has not proven by a preponderance of the evidence that the arbitration

                                  17   agreement is permeated with unconscionability, the Court will enforce the agreement, except for

                                  18   sections 3 and 8.

                                  19   C.     Dismissal of Class Action Claims

                                  20          Because the Court enforces the arbitration agreement, it also dismisses the non-PAGA

                                  21   class action claims in adherence with the class action wavier in the arbitration agreement. Patel

                                  22   Decl. Exhibit A ¶ 3(e). Ms. Klink does not raise any objection to ABC’s motion to dismiss the

                                  23   class action claims. See Opp’n. Patel Decl. Exhibit A ¶ 3(e) (“Both the Company and Employee

                                  24   agree to bring any dispute in arbitration on an individual basis only”).

                                  25          Accordingly, Ms. Klink will have to proceed to arbitrate all non-PAGA claims on an

                                  26   individual basis.

                                  27   D.     Stay Pending Arbitration

                                  28          Similarly, Ms. Klink does not disagree that this suit should be stayed pending arbitration.
                                                                                        25
                                         Case 3:20-cv-06276-EMC Document 31 Filed 08/20/21 Page 26 of 26




                                   1   See Opp’n. A court may stay proceedings as part of its inherent power “to control the

                                   2   disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

                                   3   for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254, (1936). Use of this power “calls for the

                                   4   exercise of judgment, which must weigh competing interests and maintain an even balance.” Id. at

                                   5   254-55; see also Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir.

                                   6   1983) (“[T]he district court did not abuse its discretion by staying the action pending receipt of the

                                   7   results of arbitration.”).

                                   8           Accordingly, the Court uses its discretion to stay this suit until the conclusion of

                                   9   arbitration.

                                  10                                        IV.       CONCLUSION

                                  11           For the foregoing reasons, the Court GRANTS in part ABC’s motion to compel all

                                  12   provisions of the parties’ arbitration agreement except for the PAGA waiver (section 3) and the
Northern District of California
 United States District Court




                                  13   unilateral modification provision (section 8). The Court also dismisses the non-PAGA class

                                  14   allegations and stays this action pending the arbitration of the non-PAGA individual claims.

                                  15           This order disposes of Docket No. 15.

                                  16

                                  17           IT IS SO ORDERED.

                                  18

                                  19   Dated: August 20, 2021

                                  20

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         26
